internal_revenue_service department othe treasury index number washington dc person to contact telephone number refer reply cc dom fl p 5-plr-108991-98 date to apr legend state board city authority regents conference partnership team university university league bonds ks plr-108991-98 additional bonds a i r t n i a l o o e l a r i - p i date date date date date date dear i t l i t i t t w l i i t l this responds to your request for the following two rulings the transfer of proceeds of the bonds and the additional bonds to the city under the grant agreement for construction of state under sec_1_148-6 a new stadium the stadium is iii and a grant by the certain revenues received by university and university as a result of certain activities taking place in the stadium are not derived directly or indirectly from payments in respect of property used or to be used for a private_business_use under sec_141 plr-108991-98 facts the state and the city concluded that bringing the team to the state and constructing the stadium to serve as the team's home stadium would benefit the state and the city of the stadium began on date and will be substantially complete on date development agreement the grant agreement the university agreement and stadium lease the university lease and the partnership stadium lease control the financing construction use operation and management of the stadium described separately below various separate agreements including the each agreement is construction the development agreement the city the authority the team and the partnership entered into the development agreement on date ' development agreement was modified on date and date the development agreement the parties' obligations include but are not limited to the following the city must ensure that the stadium is constructed and upon substantial completion must convey the stadium to the authority the authority must lease the stadium to the partnership an affiliate of the team and in the stadium partnership the right to approve the design and construction plans for the stadium the team must relocate to the state and play its home games in addition the development agreement gives the under the the grant agreement construction financing for the stadium has been provided from various sources the state is contributing up to dollar_figurea to the cost of constructing the stadium using proceeds of the bonds and the additional bonds to the stadium's construction financing as a grant made by the state to the city pursuant to the terms of the grant agreement the state characterizes its contribution the state the city and the authority entered into the grant agreement on date years transfer to the city the proceeds of the bonds and the additional bonds together not to exceed dollar_figurea under the grant agreement the state is obligated to the term of the grant agreement is to reimburse the city for b ‘ the city formed the authority pursuant to the act to own and operate the stadium nonprofit corporation the authority is a state public plr-108991-98 ‘percent of the city's actual stadium construction costs grant agreement lists the following items as actual stadium construction costs the foundations and superstructure exterior skin interior building systems conveying systems furniture fixtures and equipment to be used in the stadium signage video and scoreboards and concessions and food service actual stadium construction costs do not include costs or expenses for stadium design site acquisition site development design or construction of stadium parking environmental services infrastructure construction or renovation or retainage unless and until due and payable the state fulfilled its obligation under the grant agreement in part by issuing the bonds on date and transferring dollar_figurec of the proceeds to the city fulfill the remainder of its obligation by issuing the additional bonds and transferring dollar_figured of the proceeds to the city the state will the grant agreement recites that the state entered into the grant agreement with the understanding that the partnership would manage and operate the stadium recites that the state entered into that agreement in exchange for among other consideration the state's use of e parking spaces at the stadium the grant agreement further the grant agreement provides that the state is entitled to exclusive use and possession of up to e designated parking spaces at the stadium on monday through friday between a m and p m during the term of that agreement it is expected that state employees will use the parking spaces during the work week the state is required to reimburse the authority for certain costs associated with its use of the parking spaces including the costs of operating the parking spaces maintaining the parking spaces determined by formula based upon the maximum number of spaces reserved by the state in a particular year and maintaining general liability insurance also determined by formula based upon the maximum number of spaces reserved by the state in a particular year be approximately dollar_figuref per year otherwise compensate the city the authority or the partnership for the value of its use of the parking spaces these costs have been estimated to the state is not required to plr-108991-98 the partnership stadium lease on date the city the authority and the partnership the term of the entered into the partnership stadium lease partnership stadium lease is lease was amended on date and date lease grants the partnership the exclusive right to possess and use the stadium for days during each calendar_year for team home games and other events determined and selected by the partnership the partnership stadium the partnership stadium years the partnership stadium lease provides that the partnership has the exclusive right and obligation to direct all aspects of the operation management and control of the stadium days per year during the 30-year term of the lease stadium lease generally provides that the partnership has such discretion to operate and manage the stadium as may be needed to perform its responsibilities thereunder lease sets forth specific and exclusive rights granted to the partnership including but not limited to the following the partnership the partnership stadium n a e e to operate and maintain the stadium in good condition to schedule events to be held at the stadium to employ and supervise all employees and to contract with independent contractors as it deems necessary to fulfill its obligations to contract with all vendors and concessionaires both inside and outside of the stadium and to operate all stadium restaurants and dining facilities to establish rules and policies with respect to employee matters and all aspects of advertising publicity and promotion to sell certain general admission club and luxury suite seating for all of the partnership's events to manage and operate the stadium parking facilities to contract for security personnel and systems and to control all access to the stadium to arrange and contract for all stadium utilities janitorial services parking and shuttle services equipment maintenance service laundry service and any and all services that the partnership deems advisable to obtain and maintain licenses and permits as required_by_law and to establish impose and enforce rules governing stadium use by all persons with no veto power reserved to the authority the partnership stadium lease states that the highest priority of the stadium with preference over all other uses to serve as the site for team games all other uses of the is plr-108991-98 stadium are to be scheduled by the partnership and are to be conducted in a manner that complies with this priority use by the team under the partnership stadium lease the partnership is obligated to pay the authority annual rent in the amount of sq in addition the partnership stadium lease entitles the partnership to retain all gross_income revenues and consideration that the partnership receives by connection with the partnership's events including team home games held at the stadiun from or in the the partnership stadium lease acknowledges that university is entitled to use the stadium to play its home games partnership stadium lease provides that university 1's use of the stadium is subject_to the partnership's rights under the partnership stadium lease including the partnership's right to operate and manage the stadium during any university home game the partnership stadium lease further provides that due to the partnership's substantial interest in the stadium the authority is required to submit the form of any agreement with university relating to the playing by university of its home games at the stadium to the partnership for review before the authority enters the partnership stadium lease prohibits into any such agreement the authority from entering into any agreement with university until the terms and conditions thereof have been mutually agreed upon by the authority university although agreement by the partnership may not be unreasonably withheld monitor and assist the authority in the authority's negotiations with university regarding any agreement for university 1's use of the stadium the partnership is permitted on request to attend and the partnership the university lease the city the authority the regents and the partnership entered into the university lease on date lease provides that university games at the stadium for the 30-year term of that lease university the amount of dollar_figureh throughout the term of the lease the rent is payable directly or indirectly to the state is obligated to pay to the authority annual rent in no amount of is entitled to play its home the university the university lease entitles university to all revenues that are directly or indirectly attributable to the university home games played in the stadium university gross revenues including revenues from the exercise of the university university is governed by the regents the state a public higher educational_institution the regents are an instrumentality of g2 plr-108991-98 revenues attributable to the advertising and broadcast rights gift shops ticket offices and concession areas provided that the university gross revenues do not include the following sale of novelties gifts and similar items that are licensed by the league or any of its affiliates revenues from restaurants and other facilities that operate on a regular basis and would therefore operate regardless of whether the university home games are played in the stadium revenues payable to the partnership in advertising rights broadcasting rights or other rights that are not based upon the number of people attending the university home games and university gross revenues net of the annual rent payment to the authority and the payment to the partnership as described below for management services the university adjusted revenues will be credited to university for the use and benefit of its athletic department revenues will not replace or reduce any state funding to university for its athletic activities any revenues relating to league games a lump sum for the partnership's the university adjusted the the university lease grants the partnership the exclusive right to operate and manage the stadium during university home games not limited to the following the partnership's rights and obligations include but are to operate and maintain the stadium during university home games and other periods set forth in the partnership stadium lease or the development agreement to regulate the stadium's use consistent with the partnership stadium lease and the development agreement to employ and supervise all employees and to contract with independent contractors as the partnership deems necessary to fulfill its obligations to contract with all vendors and concessionaires both inside and outside of the stadium and to operate all stadium restaurants and dining facilities to establish rules and policies with respect to employee matters and all aspects of advertising publicity and promotion to manage and operate the stadium parking facilities at least for the several years prior to the issuance of the bonds the state did not and does not reasonably expect to fund university 1's non-capital athletic activities and during the same period the state did not and does not reasonably expect to divert its university funding which is reserved for non- athletic activities to university 1's capital athletic activities plr-108991-98 to contract for security personnel and systems and to control all access to the stadium to arrange and contract for all stadium utilities janitorial services parking and shuttle services equipment maintenance service laundry service and any and all services that the partnership deems advisable to obtain and maintain licenses and permits as required_by_law and to establish impose and enforce rules governing stadium use the university lease emphasizes that the partnership has full power and authority to control operate manage and maintain the stadium subject only to the terms of the partnership stadium lease and the development agreement provision in the university lease for university to select or contract with any person other than the partnership to manage and no operate the stadium during university home games provision in the university lease permitting university to terminate university 1's relationship with the partnership there is no separate or independent contract or other arrangement between university and the partnership with respect to the partnership's services there is no there is in exchange for the above-listed services university is obligated to reimburse the partnership for university 1's allocable share of the actual and direct expenses that the partnership incurs to manage and operate the stadium but only if these costs and expenses are incremental costs and expenses that would not have been incurred except for the existence of the university lease partnership does not share in the university gross revenues other than this reimbursement the university use university is a public higher educational_institution and a member of the conference ‘ although university does not is expect to play its regular season games in the stadium it has been represented that the stadium may be used for one conference- sanctioned game the game per year whether the game may take place at the stadium takes place at the stadium the conference will receive revenues derived principally from ticket sales and certain corporate and media payments the conference gross revenues the conference determines when the game university is governed by the board an instrumentality of the state b4 plr when the game is played at the stadium the partnership will operate and manage the stadium under an arrangement that is substantially the same as the one under which the partnership operates and manages the stadium during university home games in that regard the partnership is reimbursed for its actual and direct expenses that it incurs to operate and manage the stadium during the game each member of the conference including university is the conference determines each conference member's expected to receive a share of the conference gross revenues net - of any payments to the partnership the conference adjusted revenues share of these revenues university participates in the game that member may receive an additional share of the conference adjusted revenues as determined by the conference stadium the university portion of the conference adjusted revenues is expected to be between dollar_figurei and dollar_figurej based upon a specified formula university revenues revenues are not intended to replace or reduce any state funding to university for its athletic activities when a conference member including if the game is played at the the university law and analysis grant issue the first ruling requested is that the transfer of proceeds of the bonds and the additional bonds to the city under the grant a grant by the state agreement for construction of the stadium is under sec_1 -6 d iii sec_1_148-6 iii defines the term grant as a transfer for a governmental purpose of money or property to a transferee that is not a related_party to or an agent of the the transfer must not impose any obligation or transferor condition to directly or indirectly repay any amount to the transferor be in any particular form eg that the amount of any repayment relate to the amount of the transfer this provision does not require that the repayment however obligations or conditions intended solely to in cash and does not require at least for the several years prior to the issuance of the bonds the state did not and does not reasonably expect to fund university 2's non-capital athletic activities and during the same period the state did not and does not reasonably expect to divert its university funding which is reserved for non- athletic activities to university 2's capital athletic activities plr -108991-98 lo assure expenditure of the transferred moneys in accordance with the governmental purpose of the transfer do not prevent a transfer from being a grant sec_1_150-1 defines the term related_party as here material as any member of the same controlled_group e provides that an entity is not a controlled_entity if the entity possesses substantial taxing eminent_domain and police powers amounts of each of these sovereign powers is not a controlled we assume for purposes of this ruling entity of the state request that the state and the city are not related parties for example a city possessing substantial section the grant agreement establishes various conditions on the state's transfer of the proceeds of the bonds and the additional bonds to the city including the condition that the city and the authority provide e parking spaces at the stadium to the state during the work week the e parking spaces have value to the state because it the state has chosen to permit state although it receives the right to use the spaces while only paying the costs of operating the spaces employees to use the spaces during the work week has been represented that the state is not obligated to provide parking for any of its employees that does not alter the conclusion that the state is receiving something of value moreover the e parking spaces represent a foregone value to the city and the authority because they could have earned additional revenues from renting the spaces to users including state employees during the period that the spaces are used by the state the provision of the e parking spaces to the state does not constitute a condition intended solely to assure that the city and the authority spend the proceeds of the bonds and the additional bonds for the governmental purpose of the transfer the grant agreement provides that the governmental purpose of the transfer is to construct the stadium and to relocate the team to the state the state's use of the e parking spaces has no correlation to ensuring that the proceeds of the bonds or the additional bonds are spent to construct the stadium or to relocate the team to the state on the basis of these facts we conclude that provision of the e parking spaces constitutes an obligation or condition to repay any amount to the state and therefore the transfer of proceeds of the bonds and the additional bonds to the city under the grant agreement for construction of the stadium is not a grant under sec_1_148-6 iii gb plr-108991-98 private payments issue the second ruling requested is that the university adjusted revenues and the university revenues are not derived directly or indirectly from payments in respect of property used or to be used for a private_business_use under sec_141 sec_103 generally provides that gross_income does not include interest on any state_or_local_bond provides that this exclusion does not apply to any private_activity_bond unless it defined under sec_141 private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 is a qualified_bond as such terms are sec_141 provides that a bond is a sec_103 under sec_141 and the private_business_use_test is satisfied if more than percent of the proceeds of the bonds are used directly or indirectly in the trade_or_business of nongovernmental persons property is treated as the direct use of proceeds sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property according to an arrangement with the issuer under sec_1_141-3 the use of financed under sec_1_141-3 provides that with exceptions that sec_1_141-3 provides for this purpose ownership refers to ownership for are not material to this ruling ownership by a nongovernmental person of financed property is private_business_use of that property federal_income_tax purposes that with exceptions that are not material to this ruling the lease of financed property to a nongovernmental person is private for this purpose any arrangement business use of that property that is properly characterized as a lease for federal_income_tax purposes is treated as a lease management_contract is properly characterized as a lease it necessary to consider all of the facts and circumstances including the degree of control_over the property that is exercised by a nongovernmental person and whether a nongovernmental person bears risk of loss of the financed property in determining whether a is sec_1_141-3 i provides that subject_to exceptions that are not material to this ruling a management_contract with respect to financed property may result in private_business_use of that property based on all of the facts and circumstances property generally results in private_business_use of that a management_contract with respect to financed o7 plr-108991-98 iv a management_contract with respect to property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility sec_1_141-3 financed property results in private_business_use of that property if the service provider is treated as the lessee or owner of financed property for federal_income_tax purposes under sec_1_141-3 is not treated as a management_contract that gives rise to private_business_use if the only compensation is the reimbursement of the service provider for actual and direct expenses paid_by the service provider to unrelated parties iii d a contract to provide for services under under sec_1_141-3 iii for a facility in which government_use and private_business_use occur simultaneously the entire facility is treated as having private_business_use under sec_141 the private_security_or_payment_test is satisfied if payment of the principal of more than percent of the proceeds of the issue is directly or indirectly secured_by any interest in property used or to be or payments in respect of such used for a private_business_use to be derived from payments whether or not to property or the issuer be used for a private_business_use in respect of property or borrowed money used or to or the interest on i a both direct and indirect payments made by sec_1_141-4 provides that private payments are payments of the debt service on an issue that are directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments but only to the extent allocable to the proceeds used by that person payments are taken into account as private payments only to the extent that they are made for the period of time that proceeds are used for a private_business_use proceeds include payments whether or not to the issuer respect of property financed directly or indirectly with those proceeds even if the payments are not made by a private business user those payments are directly allocable to other_property being directly used by the person making the payment and those payments represent fair_market_value compensation_for that other use payments are not made in respect of financed property if payments for a use of in under in sec_1_141-4 example a city owns a hospital and issues general obligation bonds to finance renovations to the hospital the city under a management_contract that results in private_business_use under sec_1_141-3 a nongovernmental person d operates the hospital for the city will use hospital o plr-108991-98 a3 revenues after payments to d and payment of operation and maintenance_expenses to pay debt service on the bonds example concludes that the bonds meet the private_security_or_payment_test because the revenues from the hospital are payments in respect of property used for a private_business_use the in order to determine whether the university adjusted revenues and the university revenues are payments in respect of property used or to be used for a private_business_use necessary to first determine whether the partnership's use of the stadium constitutes private_business_use it is the development agreement establishes the relationship among the city the authority the partnership and the team the development agreement the partnership is granted the right to approve the stadium design and construction plans under the partnership stadium lease grants the partnership virtually absolute control_over the management and operation of the extent of the partnership's the stadium days per year control_over the management and operation of the stadium is evidenced by the enumerated rights and obligations set forth in the partnership stadium lease including the following to operate and maintain the stadium in good condition to schedule events to be held at the stadium to employ and supervise all employees and to contract with independent contractors as the partnership deems necessary to fulfill its obligations to contract with all vendors and concessionaires both inside and outside of the stadium and to operate all stadium restaurants and dining facilities to establish rules and policies with respect to employee matters and all aspects of advertising publicity and promotion to sell certain general admission club and luxury suite seating for all of the partnership's events to manage and operate stadium parking facilities to contract for security personnel and systems and to control all access to the stadium to arrange and contract for all stadium utilities janitorial services parking and shuttle services equipment maintenance service laundry service and any and all services that the partnership deems advisable to obtain and maintain licenses and permits as required_by_law and to establish impose and enforce rules governing stadium use by all persons with no veto power reserved to the authority plr-108991-98 the partnership's control is further evidenced by additional in the authority is required to keep the partnership rights it has relating to university 1's use of the stadium particular the partnership stadium lease entitles the partnership to approve any agreement between the authority and university regularly advised in reasonable detail of all negotiations pertaining to the university lease permitted on request to attend monitor and assist the authority in the authority's negotiations with university finally the authority is prohibited from entering into any agreement with university unless and until the partnership approves the terms thereof the partnership is further in addition to its control_over management and operation of the stadium the partnership is entitled to retain all gross_income revenues and consideration that the partnership receives in connection with partnership events at the stadium as discussed earlier the partnership is entitled to certain revenues generated during non-partnership events at the stadium for example the partnership is entitled to receive any revenues attributable to the sale of novelties gifts and similar items that are licensed by the league or any of its affiliates subject_to any payments that must be made to the league moreover based on all facts and circumstances we conclude that the partnership has special legal entitlements to use the stadium days per year as a result of its status as lessee under the partnership stadium lease stadium constitutes private_business_use of the proceeds of the bonds and the additional bonds thus the partnership's use of the the fact that the partnership does not receive all of the is at other times revenues generated when it manages and operates the stadium during university and university events does not make the partnership any less of a private business user during such this is because the activities events than it performed by the partnership during university and university events are part of a single indivisible arrangement created by the partnership stadium lease lease the partnership's control_over the management and operation of the stadium during university and university games is the same as the partnership's control during other stadium events management services during the university and university games is equal to the partnership's actual and direct expenses_incurred as a result of the partnership's managing the stadium for games this level of compensation in the absence of the partnership's status as lessee of the stadium under the partnership stadium lease university negotiated any of the terms with respect to the there are no facts to indicate that university is unlikely that the partnership would agree to while the partnership's compensation_for under the partnership stadium or it 7e plr-108991-98 partnership's management services rights and obligations terminate when the partnership stadium lease is terminated permitted to either select any person or entity other than the partnership to operate or manage the stadium during university or university games or to terminate its arrangement with the partnership university and university are not the partnership's management as a result we conclude that the partnership's management and operation of the stadium during university and university events may not be analyzed independently of the other arrangements under the partnership stadium lease we turn then to the issue of whether the university adjusted revenues and the university revenues received by the respective university and generated from games played in the stadium during the partnership's use of the stadium are derived directly or indirectly from payments in respect of property used or to be used for a private_business_use because we have concluded that the stadium is used by the partnership days per year the university adjusted revenues and the university revenues being analyzed will be generated during the period of time that proceeds of the bonds and the although additional bonds are used for a private_business_use the revenues do not originate from the partnership this is not relevant because the university adjusted revenues and the university revenues are revenues in respect of the stadiun and are not directly which is used for a private_business_use allocable to other_property being directly used by the persons making the payments that generate such revenues the university adjusted revenues and the university there is however no arrangement obligating revenues are retained by university and university respectively university or university to directly pay over any amount of moreover it has been represented those revenues to the state that no amount of the university adjusted revenues or the university revenues will be used to directly pay debt service on the bonds or the additional bonds and it has further been represented that the university adjusted revenues and the university revenues will not replace or reduce state funding to each university for non-capital athletic activities nonetheless because the state is related to university and any payments received by university and university university shall be treated as received by the state c state or originate from the partnership in order for those payments to be private payments i a does not require that payments be made to the moreover neither sec_1 section 7i plr-108991-98 a nor sec_1_141-4 directly traced to payment of debt service in order for those payments to be private payments i a require that payments be for the reasons noted above we conclude that the university adjusted revenues and university revenues received by each a result of the games taking place in respective university as the stadium are derived directly or indirectly from payments in respect of property used or to be used for a private_business_use under sec_141 -except as expressly provided herein no opinion is expressed as to the tax treatment of the transaction involved herein under the provisions of any other section of the code and regulations that may be applicable thereto or the tax treatment of any or effect resulting from condition existing at the time of transaction that is not specifically covered by the above the this letter is directed only to the taxpayer s requesting sec_6110 of the code provides that it may not be it used or cited as precedent sincerely assistant chief_counsel financial institutions products blip bryce m serchuk senior technician reviewer branch enclosure copy for sec_6110 purposes
